Citation Nr: 9916543	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-18 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to assistance in acquiring specially adapted 
housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946 and from March 1954 to January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In his May 1996 Substantive Appeal, the veteran requested a 
personal haring before a hearing officer in Cincinnati, Ohio.  
He was scheduled for such a hearing in June 1997, but in a 
June 1997 correspondence, he indicated that he wished to 
cancel this hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected disabilities include 
chronic renal failure, evaluated as 100 percent disabling; 
arteriosclerotic heart disease, evaluated as 60 percent 
disabling; low back strain, evaluated as 40 percent 
disabling; a left knee disorder and a right knee disorder, 
both evaluated as 20 percent disabling; and hypothyroidism, 
evaluated as noncompensably (zero percent) disabling.

3.  The veteran does not suffer from the loss, or loss of 
use, of either lower extremity; the loss, or loss of use, of 
both hands; or blindness in both eyes, with 5/200 visual 
acuity or less.  


CONCLUSION OF LAW

The criteria for the grant of assistance in acquiring 
specially adapted housing or a home adaptation grant have not 
been met.  38 U.S.C.A. §§ 2101, 5107 (West 1991); 38 C.F.R. 
§§ 3.809, 3.809a (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In considering whether the veteran is entitled to assistance 
in acquiring specially adapted housing or a home adaptation 
grant, it should first be emphasized that only the 
disabilities for which service connection is currently in 
effect may be taken into consideration in reaching a decision 
on the veteran's claim.  In this case, the veteran's service-
connected disabilities include chronic renal failure, 
evaluated as 100 percent disabling; arteriosclerotic heart 
disease, evaluated as 60 percent disabling; low back strain, 
evaluated as 40 percent disabling; a left knee disorder and a 
right knee disorder, both evaluated as 20 percent disabling; 
and hypothyroidism, evaluated as noncompensably disabling.  
Also, a total disability rating, based upon individual 
unemployability and due to service-connected disabilities, 
has been in effect since April 1992.

To establish entitlement to specially adapted housing under 
38 U.S.C.A. § 2101(a) (West 1991), a veteran must be entitled 
to compensation for permanent and total disability due to (1) 
the loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
See 38 C.F.R. § 3.809 (1998).

Alternatively, 38 U.S.C.A. § 2101(b) (West 1991) states, in 
pertinent part, that, where the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing, a certificate of eligibility for 
assistance in acquiring necessary special home adaptations, 
or, on or after October 28, 1986, for assistance in acquiring 
a residence already adapted with necessary special features, 
under 38 U.S.C.A. § 2101(b) may be issued to a veteran who is 
entitled to compensation for permanent and total disability 
which (1) is due to blindness in both eyes with 5/200 visual 
acuity or less, or (2) includes the anatomical loss or loss 
of use of both hands.  See 38 C.F.R. § 3.809a (1998).

The Board has reviewed the recent medical evidence of record 
and observes that this evidence shows that the veteran 
suffers from multiple disabilities.  A March 1998 VA 
orthopedic examination revealed lumbar degenerative joint 
disease and degenerative disc disease; severe bilateral knee 
degenerative joint disease; status post partial amputation of 
the left great toe and the right long, ring, and small 
fingers; and status post fracture of the right femur.  A 
March 1998 VA neurological examination revealed lumbosacral 
strain and diabetic neuropathy, and there was neurological 
clinical evidence for an old lacunar infarct.  Also, a July 
1998 VA genitourinary examination revealed coronary artery 
disease, hypertension, type II diabetes mellitus, peripheral 
vascular disease, and anemia.  The report of this examination 
also indicates that the veteran incurred chronic renal 
failure, most likely as a result of a combination of 
hypertension and diabetes.

However, the applicable laws and regulations set forth 
specific criteria for the grant of entitlement to assistance 
in acquiring specially adapted housing or a special home 
adaptation grant.  While the evidence indicates a partial 
left great toe amputation, there is no suggestion of loss of 
use of either of the veteran's lower extremities.  Rather, 
during his March 1998 VA orthopedic examination, he reported 
knee pain with walking, climbing stairs, walking up hills, 
and sitting, but he denied locking or giving way of the 
knees.  Also, the examiner noted that the veteran 
"occasionally uses a cane" but was not using one at the 
time of the examination.

There is also no indication from the record that the veteran 
suffers from loss of use of either hand.  As noted above, the 
veteran's March 1998 VA orthopedic examination report 
indicates that he underwent an amputation of the distal 
phalanges of the right long, ring, and small fingers 
throughout the distal interphalangeal joints.  Also, an 
examination of the right upper extremity revealed diminished 
grip strength and some thinning of the musculature of the 
hand.  However, this examination revealed "full and 
satisfactory" range of motion of the wrists, and the veteran 
was able to make full fists bilaterally, except for the 
amputations of the right fingers.  The Board would also point 
out that service connection is not in effect for any 
disabilities of the upper extremities.

Finally, there is no indication from the recent medical 
evidence that the veteran suffers from blindness, with 5/200 
visual acuity or less.  In this regard, the Board observes 
that the veteran has not specifically contended that he 
suffers from blindness, or even a significant loss of visual 
acuity.  Moreover, his July 1998 VA genitourinary examination 
revealed that extraocular movements were intact and that the 
pupils were reactive to light, although fundi were not well 
visualized.  Again, the Board would point out that service 
connection is not in effect for any disabilities of the eyes.

The veteran is entitled to compensation for the 
aforementioned service-connected disabilities, and the Board 
acknowledges that these disabilities have resulted in 
individual unemployability.  However, as noted above, the 
evidence does not reflect that the veteran experiences loss 
of use of the upper or lower extremities or blindness, due to 
service-connected disabilities, such as would warrant the 
grant of either assistance in acquiring specially adapted 
housing or a special home adaptation grant.  See 38 U.S.C.A. 
§ 2101 (1998); 38 C.F.R. §§ 3.809, 3.809a (1998).  Therefore, 
the criteria for those benefits have not been met.



ORDER


Entitlement to assistance in the acquisition of specially 
adapted housing or a special home adaptation grant is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

